DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 3/29/21 has been entered.


Response to Arguments
Applicant’s comments regarding the use of the term “level” are noted. A new ground of rejection under 112(a) is made based on the use of a level to manually adjust cutting.
The corrected drawings dated 5/4/21 are approved. 
Applicant’s remarks regarding the claim interpretation under 112(f) are taken as acquiescence of Examiner’s interpretation.
Applicant’s arguments with regards to claims 7 and 16 vis-à-vis enablement are not persuasive. The specification does not suggest that the term tool should be understood to include a display and the claim language which requires the tool to provide for “manually adjust[ing]” would not lead one of ordinary skill in the art to consider a display: displays aren’t manual adjusters. 
Applicant’s arguments with regards to claims 5 and 14 vis-à-vis indefiniteness are not persuasive. As these claims recite a computer implemented means-plus-function limitation, the corresponding algorithm must be described in the specification1.
With regards to the 101 rejection of claims 10-18 (now also including claims 21 and 22): Applicant’s arguments are not persuasive: 
With regards to the first portion of the claim (“receiving an input via an operator…”) there is no claim language which ties this to the industrial machine: it can plainly be  “following rules or instructions” and/or performed mentally or orally between an operator and another person.
With regards to the “determining a sump depth…” Examiner finds that the fact pattern in this instance is unlike the “rearranging icons” on a GUI because the claimed process (except for the step of “controlling”) can be performed mentally. In the case of the GUI process, the claimed steps can not be performed mentally.
Applicant’s arguments that the step of “controlling the industrial machine based on the sump depth” is not conventional activity are not persuasive.  Applicant’s own specification suggests that this is conventional activity. See, e.g., ¶0003: “Currently, the sump depth, or the distance by which the industrial machine mines into the material, is visually estimated or manually measured by an operator.” 
With regards to the 102 rejections based on Hoare: Applicant’s arguments are persuasive and the rejection is withdrawn. A new ground of rejection is made using the same combination of Paterson, Hoare, and Lipinski as applied to claim 1.
With regards to the 103 rejections based on Paterson, Hoare, and Lipinski, Applicant’s arguments are not persuasive:
Applicant’s arguments  that the cited references lack the receiving an input via an operator are not persuasive: Lipinksi teaches operator input.
Applicant’s arguments with regards to the calculating of sump depth are not persuasive: Applicant argues that automating the manual activity (of calculating the sump depth) would not have been obvious and the rejection amounts to hindsight reasoning. Examiner maintains that Paterson describes using a predetermined sump depth but fails to describe how it is determined.  One of ordinary skill in the art—presented with the problem of determining sump depth—would have found it obvious to have based the calculations on known parameters, and would have found it further obvious to have automated the calculation. 
With regards to new claims 19-22 and the density: Lipinski describes using the density of the coal (e.g. col. 13 line 4 and col. 15 lines 12-14) in calculations of tonnage.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:   “controller2 configured to
The functions are understood to be:
receive an input … determine a sump depth … and control the industrial machine (claim 1 ) Examiner finds that the corresponding structure amounts to special programming to achieve the algorithm illustrated in figure 3 and the equations described in ¶0028-0030.
receive a second input and [control the machine] based on the second input (claim 2) Examiner finds that the corresponding structure amounts to special programming to achieve the algorithm illustrated in figure 3 and the equations described in ¶0028-0030.
adjust for differences (claim 4) Examiner finds that the corresponding structure amounts to special programming to achieve the algorithm illustrated in figure 3 and the equations described in ¶0028-0030.
automatically adjust (claim 5)
Examiner notes the additional limitations “controller, having an electronic processor and a memory, “ however the additional limitations of processor and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 11, 13-18, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea3 without significantly more. The claim(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16, and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to describes the tool (described as a wrench, level, or stick) providing feedback. One of ordinary skill in the art would not know how to make a wrench, for example, “provide feedback on a calculation” as claimed.  with regards to claims 8 and 17 in particular: One of ordinary skill in the art would not know how to use a “level” to manually control a a continuous miner.
Claim limitation “controller [configured to] automatically adjusts…based on feedback from a sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the controller is interpreted as a computer-implemented means-plus-function claim limitation. There is no disclosure of an algorithm to perform the function of automatically adjust based on feedback from a sensor. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4-6,9-11,13-15,and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson US Patent Application Publication 2015/0061351 in view of SAIMM Realising the Productivity Potential of Joy Continuous Miners in Underground South African Coal Mines May 19th 2016 Dean Hoare (hereinafter “Hoare”) and US Patent Number 4,952,000 Lipinski.
Paterson describes an industrial machine comprising: a chassis 24; a cutting head 22 supported by the chassis; and a controller, having an electronic processor (¶0021) and a memory (¶0033); Paterson also describes controlling the industrial machine based on the sump depth (fig 4 blocks 88,90,92 and ¶0040). 
Paterson also describes—generally—receiving input (¶0021—“ one or more input/output interfaces”) but differs from claim 1 in  the receiving input via an operator.
Patterson also differs from claim 1 in the controller configured to receive the input indicating at least one selected from a group consisting of a desired volume of a 

Paterson fails to describe how the sump depth is determined.
Paterson does teach (¶0029—“ not "sumping" enough is inefficient in 
terms of production rate.  “) that sump depth is, in part, related to production rate.  Hoare provides evidence (page 15—“1 sump->1 shear-> 1 shuttlecar”) that one of ordinary skill in the art understands this includes loading the shuttle car as near full as possible to prevent more trips than necessary.
Therefore one of ordinary skill in the art, when confronted with the problem of how to determine the sump depth, would be motivated to set the sump depth---at least in part-- to load the shuttle car efficiently.
One of ordinary skill in the art would understand that the shuttle car load is based on volume and/or weight of coal.  In other words, one of ordinary skill in the art would understand that the shuttle car should be loaded to a desired weight or volume of material
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Patterson to have the controller configured to receive an input, indicating at least one selected from a group consisting of a desired volume of a material to be mined and a desired weight of the material to be mined—the desired weight and/or volume determined by the size of the shuttle car. 


Lipinski ( col 15) describes calculating volume (VN, line 11) and weight (PN, line 13) as a function of width, height, density, and sump depth. Examiner finds that one of ordinary skill could have rearranged the terms in this equation to solve for sump depth as a function of width, height, and/or density and the desired volume and/or weight; and that such a rearranged equation would be equivalent to the equations described by Applicant at ¶0029.  Further, one of ordinary skill in the art could have modified the Patterson controller to determine the sump depth of the cutting head based on the input using that rearranged equation as a way to automate a manual activity. In other words, to have modified the controller of Paterson to have the calculating depth as a function of width, height, and/or density and the desired volume and/or weight would have automated the activity of predetermining a sump depth.
As noted above, Paterson lacks the receiving input via an operator. Lipinski (e.g. figure 6b) describes receiving input via an operator. One of ordinary skill would understand the advantages of operator input—including changing operating parameters when needed to ensure proper mining. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Paterson to have the operator input as claimed.

With regards to claim 6: “remote control” (¶0024) amounts to a tool which allows the operator to manually adjust the depth.

Regarding independent claim 10: 
Paterson describes a method including controlling the industrial machine based on sump depth (fig 4 blocks 88,90,92 and ¶0040). Paterson differs from the invention of claim 10 in the receiving an input and determining steps.
Paterson describes the sump depth, but fails to describe how it is determined.
Paterson does teach (¶0029—“ not "sumping" enough is inefficient in 
terms of production rate.  “) that sump depth is, in part, related to production rate.  Hoare provides evidence (page 15—“1 sump->1 shear-> 1 shuttlecar”) that one of ordinary skill in the art understands this includes loading the shuttle car as near full as possible to prevent more trips than necessary.
Lipinski ( col 15) describes calculating volume (VN, line 11) and weight (PN, line 13) as a function of width, height, density, and sump depth. Examiner finds that one of ordinary skill could have rearranged the terms in this equation to solve for sump depth as a function of width, height, and/or density and the desired volume and/or weight. One would be motivated to rearrange this equation and determine sump depth based on volume or weight in order to calculate sump depth to avoid overloading or under loading the shuttle car.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Paterson to have the step of determining sump depth based on at least volume or weight. Similarly, it would have been obvious to have included receiving input of desired weight or volume—the weight or volume corresponding to the shuttle car.


With regards to new claims 19-22: Lipinski describes using the density of the coal (e.g. col. 13 line 4 and col. 15 lines 12-14) in calculations of tonnage. It would have been further obvious to one of ordinary skill at the time of filing or invention to have modified Paterson to have included density of material in order to arrive at weight.

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paterson in view of Hoare and US Patent Number 4,952,000 Lipinski as applied to claim 6 above, and further in view of US Patent Number 4,192,551 Weimer.
Paterson lacks the tool comprising a level, wrench or stick.
Weimer describes (col. 18 line 48) a continuous miner with stick control. It would have been obvious to one of ordinary skill at the time of filing or invention to have incorporated the stick control into Paterson, since such controls are well known for use in mining machines and Paterson fails to describe how the  operator controls the machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
        2 Examiner finds that the “controller configured to…” amounts to a   computer-implemented means-plus-function claim limitation. The Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted). "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm." Id.
        3See MPEP 2106.04(a)(2)  The step of “receiving an input via an operator, indicating at least one selected from a group consisting of a desired volume of a material to be mined and a desired weight of the material to be mined “ amounts to managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  The step of calculating is plainly a mathematical calculation.